                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Richemont International SA, et al.
                                                        Plaintiff,
v.                                                                   Case No.:
                                                                     1:18−cv−06555
                                                                     Honorable Joan B.
                                                                     Gottschall
Partnerships and Unincorporated Associations
Identified on Schedule "A" , The, et al.
                                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, November 29, 2018:


        MINUTE entry before the Honorable Joan B. Gottschall: Pursuant to the plaintiffs'
notice of dismissal [44], the defendants Moscow LoveTree Store, Princess Jewelery Store,
and sexy_life 88 Store are dismissed with prejudice. The plaintiffs and defendants
Moscow LoveTree Store, Princess Jewelery Store, and sexy_life 88 Store shall bear their
own costs and fees. The case shall proceed against the remaining defendants. Mailed
notice(mjc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
